Citation Nr: 0922878	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  03-34 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of a 10 percent rating for a 
fungal infection of the feet, with onychomycosis of both 
great toenails.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to 
November 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In July 2008, the Veteran testified before the undersigned at 
the RO.

This claim was previously before the Board and remanded in 
September 2008.  It is properly before the Board at this 
time.


FINDINGS OF FACT

1.  A rating decision dated in October 2007 reduced the 
Veteran's disability rating for fungal infection of the feet, 
with onychomycosis of both great toenails, from 10 percent to 
zero percent, effective January 1, 2008.

2.  Improvement of fungal infection of the feet, with 
onychomycosis of both great toenails, is not established.


CONCLUSION OF LAW

The 10 percent evaluation for fungal infection of the feet, 
with onychomycosis of both great toenails, is restored.  38 
C.F.R. §§ 3.344(c), 4.2, 4.10 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  
Given the fully favorable decision contained herein, the 
Board finds that any further discussion of the VCAA is 
unnecessary.


Analysis

In an April 2005 rating decision, the RO increased the 
Veteran's disability rating for fungal infection of the feet, 
with onychomycosis of both great toenails, from zero percent 
to 10 percent.

In July 2006, the Veteran submitted a claim for an increased 
rating for this disability.

In an August 2007 rating decision, the RO proposed to 
decrease the Veteran's disability rating from 10 percent to 
zero percent.

In an October 2007 rating decision, the RO implemented the 
decreased disability rating.

A disability rating may be reduced; however, the 
circumstances under which rating reductions can occur are 
specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States 
Court of Veterans Appeals (Court), in Brown v. Brown, 5 Vet. 
App. 413 (1993), has interpreted the provisions of 38 C.F.R. 
§ 4.13 to require that in any rating reduction case, it must 
be ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide 
that in any rating-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that that improvement in a disability 
actually reflects an improvement in the Veteran's ability to 
function under the ordinary conditions of life and work.  
Brown v. Brown, 5 Vet. App. 413 (1993).

38 C.F.R. § 3.344(a) provides for the stabilization of 
disability evaluations and requires that prior to a rating 
reduction there must be a comparison of the evidence, and 
particularly any rating examinations, to ensure completeness 
and that rating subject to temporary or episodic improvement 
will not be reduced on a single examination unless clearly 
warranted by all the evidence.  Any material improvement must 
be reasonably certain to continue under the ordinary 
conditions of life.  But 38 C.F.R. § 3.344(c) stipulates that 
the provisions of 38 C.F.R. § 3.344(a) apply to ratings that 
have continued for long periods at the same level (meaning 5 
years or more) and do not apply to disabilities that have not 
become stabilized and are likely to improve.  Re-examinations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.

In this case, the Veteran's rating was increased to 10 
percent effective January 19, 2005, and reduced to zero 
percent effective January 1, 2008.  Thus, it was in effect 
for less than five years.  Therefore, section (c) is 
applicable.

In March 2005, the Veteran underwent VA examination.  He 
described a history of recurrent rash of both feet with 
occasional vesicles and fissuring between the toes, followed 
by exfoliation of the soles.  Current treatment consisted of 
the use of over-the-counter topical antifungal creams, 
everyday as needed.  On examination, there was evidence of 
mild exfoliation in a moccasin-type distribution involving 
both feet.  There was mild fissuring between the small and 
fourth toes bilaterally.  There was no evidence of 
inflammation, vesicles, pustules, or infection.  There was 
also involvement of both great toenails with slight 
darkening, thickening, and distortion of the nails.  Total 
area of skin involvement appeared to be 18 percent of 
unexposed skin.  There was no unexposed skin involvement.  
The diagnosis was tinea pedis and onychomycosis of both great 
toes.

In March 2007, the Veteran underwent an additional VA 
examination.  He complained that his tinea pedis occurred 
approximately three weeks out of a month and nine months out 
of a year.  He noted that it was about the same as when first 
present.  He reported that used no current medications.  He 
indicated that recently, he had used two topical medications; 
they were last used in April 2006 for two months with no use 
since.  He denied use of steroids.  He complained of itching, 
burning, peeling, and pain when the tinea pedis was present 
with no systemic symptoms.  On examination, the Veteran had a 
thickened and discolored toenail on the right fifth toe with 
no other nail changes and no active skin infections.  The 
disability affected less than one percent of the total body 
and zero percent of the exposed areas.  The diagnosis was 
onychomycosis of the right fifth toenail with no active skin 
infection seen on this examination.

In July 2008, the Veteran testified before the undersigned.  
He indicated that his fungal infection had not improved.  He 
complained of cracking, peeling, bleeding, and oozing.  He 
used topical medications.

July 2008 VA outpatient records show the Veteran complained 
of cracked skin between the toes and flaking skin on his 
soles.  On examination, the skin between the toes showed 
healing fissures.  The plantar surfaces of both feet were 
peeling.  The diagnosis was tinea pedis.  He was given 
topical antifungal medication.  The Veteran's toenails, which 
were noted to be thick, were also reduced.

The RO reduced the Veteran's evaluation based upon the March 
2007 VA examination report showing involvement of less than 
one percent of the Veteran's skin.  However, improvement must 
still be demonstrated in order for an appropriate rating 
reduction to be made.  38 C.F.R. § 3.344(c).  In this regard, 
the Board notes that the assignment of the 10 percent 
evaluation was based upon the March 2005 VA examination 
report showing mild exfoliation in moccasin distribution of 
both feet, use of over-the-counter antifungal topical 
medication, mild fissuring between the fourth and fifth toes 
bilaterally, and involvement of both great toenails with 
slight darkening, thickening, and distortion.  Subsequently, 
the March 2007 VA examination report and July 2008 VA 
outpatient records show the Veteran had at least one 
thickened and discolored toenail.  There was peeling of the 
plantar surfaces of both feet, healing fissures between the 
toes, and the use of over-the-counter antifungal topical 
medications.  Another record also shows the Veteran had thick 
toenails that were reduced.  

The Board finds that the vast majority of the symptoms 
demonstrated during the March 2005 VA examination were also 
shown during the March 2007 VA examination and July 2008 VA 
outpatient treatment.  Some symptoms increased in severity 
and others may have decreased.  However, the Board finds that 
the overall disability picture shows that the Veteran's 
disability did not improve.  Furthermore, the Veteran 
testified in July 2008 that his symptoms had not improved and 
told the March 2007 VA examiner that the symptoms recurred 
and were present approximately three weeks in a month and 
nine months in a year.  The Veteran's statements are 
consistent with the other evidence of record.  As such, while 
the March 2007 VA examination appears to show there may have 
been some improvement in the Veteran's disability, the July 
2008 VA outpatient records indicate this is not the case.  
Accordingly, the 10 percent evaluation is restored.


ORDER

The 10 percent evaluation for fungal infection of the feet, 
with onychomycosis of both great toenails, is restored, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


